Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments see pages 7-15, filed on 10/18/21, with respect to the rejection(s) of claim(s) under 103(a) have been fully considered but are not persuasive.
	New amended limitation “automatic self-calibration test” has been found in the following references: Schneider et al. (U.S. 2004/0072535, paragraphs [0017, 0018, 0039]).  Sisselman et al. (U.S. Pat. No. 5,568,129, column 1, lines 60-63). 
2.          With respect to applicant’s remarks regarding rejected claims on pages 9-10, the examiner respectfully disagrees.  
	A) First: Applicants disclosed the following limitation in the claims: “logic for performing: receiving … performing … calibrating … determining…”.  
            The following are some definitions for the wording “logic”:
	a)  Google: a system or set of principles underlying the arrangements of elements in a computer or electronic device so as to perform a specified task.
	b) https://www.yourdictionary.com/logic
The definition of logic is a science that studies the principles of correct reasoning.
The relationship between elements and between an element and the whole in a set of objects, individuals, principles, or events.
	c) https://www.merriam-webster.com/dictionary/logic
inference and demonstration : the science of the formal principles of reasoning.
the arrangement of circuit elements (as in a computer) needed for computation.
	According to the above definitions, electronic module 20 of Ketler is not different from a logic which perform specified task such as receiving, performing, calibrating, determining.
            B) Second: Applicants do not disclose in the claims that the logic must be a digital logic or an analog logic.  Therefore, to the Examiner point of view, any logic is acceptable.   

3.          Ketler teaches the limitation “periodically performing calibration test comparing the baseline factory measurement” in column 5, lines 16-30, 37-41, and column 6, lines 1-9.  
              Note: “a calibrated optical filter is introduced into an optical light beam for periodic calibration, simulating smoke” is not different from “periodically performing calibration test”, and “a built in optical filter to provide a field calibration reference … The zero smoke point can be set when the ambient air is obviously and visibly clear … zero smoke conditions to permit adjustment of the instrument to read zero, or 4 ma” is not different from “performing a baseline factory measurement of light with no particulate matter present”.  In the other words, the zero smoke conditions is not different from no particulate matter present in the current claims.
The Examiner would like to point out that only Ketler’reference has already taught the limitation of “no particulate matter” as disclosed above.  The combination Ketler’reference with other references such as reference of Nokolaenko is only to emphasize the limitation “no particulate matter present” of the limitation “zero smoke point” which has been taught by Ketler.  
no particulate matter”: Park, (U.S. Pub. No. (2007/0013883, [0025, 0035]).  Warrant et al. (U.S. Pub. No. 2017/0191930, [0069], lines 51-59).  Sangha et al. (U.S. Pub. No. 2016/0042638, [0082], lines 16-19).  Toumbas et al. (U.S. Pub. No. 2012/0135405. [0210]).

4.	Grounds for the rejection of claims are provided below as necessitated by amendment.	

Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claims 1, 7-8, 27, 35-36, are rejected under 35 U.S.C. 103 as being unpatentable over Ketler et al. (Pat. No. 5,420,440) in view of Schneider et al. (U.S. 2004/0072535) or of Sisselman et al. (U.S. Pat. No. 5,568,129), and further in view of Park, (U.S. Pub. No. (2007/0013883), or Warrant et al. (U.S. Pub. No. 2017/0191930) or Sangha et al. (U.S. Pub. No. . 
            Regarding Claims 1, 27, 36, Ketler teaches 
            a first light source, (figure 1A, led 16);
           a first photodetector disposed proximate to the first light source, (figure 1A, photo transistor receiver 18, 12); and
           logic (figure 1A, it is inherent that the electronic module 20 is not different from a logic for smoke detecting/monitoring.  Please see the explanation in paragraphs 2-3 above) for performing:
           receiving a first signal from the first photodetector, (column 8, lines 26-35);
           performing an in-situ measurement of light with no particulate matter present, (“zero smoke” is not different from “no particulate matter present”, column 6, lines 1-9; column 8, lines 39-52; and column 13, lines 48-57).
           periodically performing a calibration test comparing the baseline factory measurement with the in-situ measurement of light, (column 5, lines 16-30, 37-41, and column 6, lines 1-9).  
             (Note: “a calibrated optical filter is introduced into an optical light beam for periodic calibration, simulating smoke” is not different from “periodically performing calibration test”, and “a built in optical filter to provide a field calibration reference … The zero smoke point can be set when the ambient air is obviously and visibly clear … zero smoke conditions to permit adjustment of the instrument to read zero, or 4 ma” is not different from “comparing the baseline factory measurement”.  Please see the explanation in paragraphs 2-3 above).  
          calibrating the apparatus for detecting smoke using the calibration test result, (column 5, lines 16-30, 37-41; Column 13, lines 36-52); and,

           Although Ketler does not teach automatic self-calibration test.  Schneider teaches this limitation, ([0017, 0018, 0039]).  Sisselman also teaches this limitation, (column 1, lines 60-63). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ketler by having automatic self-calibration test in order to ensure maximum efficiency and safety, (Schneider, [0017, 0018, 0039]).  
           Further, Park also teaches the limitation “no particulate matter present”, ([0025, 0035]).  Warrant teaches this limitation, ([0069], lines 51-59).  Sangha teaches limitation, ([0082], lines 16-19).  Toumbas teaches limitation ([0210]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ketler by having no particulate matter present in order to implement inspection system with a specific threshold. 
            Regarding Claim 7, Ketler teaches the first light source is an LED, (figure 1A, led 16).
            Regarding Claims 8, 35, Ketler teaches the logic further performs time-based filtering, (column 5, lines 20-25; Column 6, lines 1-3. Calibrated optical filter for periodic calibration is not different from time-based filtering).
8.          Claims 2-6, 24-26, 28-30, are rejected under 35 U.S.C. 103 as being unpatentable over Ketler et al. (Pat. No. 5,420,440) in view of Schneider et al. (U.S. 2004/0072535) or of Sisselman et al. (U.S. Pat. No. 5,568,129), and further in view of Park, (U.S. Pub. No. (2007/0013883), or Warrant et al. (U.S. Pub. No. 2017/0191930) or Sangha et al. (U.S. Pub. No. 2016/0042638) or Toumbas et al. (U.S. Pub. No. 2012/0135405), and further in view of Tresch .
            Regarding Claims 2, 28, 29, although Ketler does not teach a septum disposed between the first photodetector and the first light source to block the light, Tresch teaches (figure 1, screening diaphragms 13, 14, are not different from a septum disposed between the first detector 12 and light source 8).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tresch by having a septum disposed between the first photodetector and the first light source in order to control light beams efficiently, (column 3, lines 31-68).

            Regarding Claims 3, 30, Ketler teaches an optical reflective element configured to reflect light from the first light source towards the first photodetector, (column 8, lines 26-29.  It is inherent that in order to produce a narrow beam of light axially through the center of the optical chamber 2, the back cover of the light source must have an optical reflective element).
           Further, Tresch also teaches an optical reflective element configured to reflect light from the first light source towards the first photodetector, (figure 4, light source 8, reflector 22, sensor 12).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ketler by having reflective element in order to guide light beam from the light source towards the photodetector.

            Regarding Claims 4-6, Ketler teaches all the limitations of claim 1 as stated above except for the optical reflective element has a profile shaped like a conic section, a parabola, ellipse.  
              Additionally, the Applicant has presented no discussion in the specification, which convinces the Examiner that the particular shape of the reflector means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for providing reflector means.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.

            Regarding Claims 24-26, although Ketler teaches all the limitations of claim 1 as stated above except for the cap, Tresch teaches the cap, (figures 6, 7, body member 52, or figure 7 sleeve 51 and the reflector 60 are not different from a cap), cap has a refractive index between 1.4-1.7, the cap is lossy, (Column 7, lines 8-23.  It is inherent that the body member 52 which be formed of radiation-refractive material, for instance a suitable plastic or glass, these materials must has a refractive index between 1.4-1.7, and suitable reflective coating 53a is applied to such surface 53 to form a reflector must be flossy). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ketler by having lossy cap with specific refractive index in order to reflect light beams, (Column 7, lines 8-23).

9.          Claims 9-10, 31-34, are rejected under 35 U.S.C. 103 as being unpatentable over Ketler et al. (Pat. No. 5,420,440) in view of Schneider et al. (U.S. 2004/0072535) or of Sisselman et al. (U.S. Pat. No. 5,568,129), and further in view of Park, (U.S. Pub. No. (2007/0013883), or . 
            Regarding Claims 9-10, 31-34, Ketler teaches all the limitations of claim 1 as stated above except for a second light source and second photodetector, and a ratio from signal received from the first and second photodetectors.  Knox teaches a second light source and second photodetector, ([0195, 0528, 0539, 0632, 0739]), and second photodetector, and a ratio from signal received from the first and second photodetectors, determining the presence of smoke based at least on the calculated ration, ([0097, 0268, 0337, 0356, 0593, 0739]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ketler by having a second light source, second photodetector, and a ratio from signal received from the first and second photodetectors in order to implement inspection system more efficiently.

Claim Rejections - 35 USC § 112
10.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.         Claims 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
              Claim 36 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 
12.         Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: means for emitting light, means for receiving a first signal, means for performing a baseline factory measurement of light, means for performing an in-situ measurement, means for periodically performing an automatic self-calibration test, means for calibrating, means for determining, to perform the claimed function.
Appropriate correction is required. 
CLAIM INTERPRETATION
13.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
15.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light-emitting part … configured to emit”, “light-receiving part … configured to receive”, “protecting part … configured to protect” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  The clarification/explanation/definition for the following means is required: means for emitting light, means for receiving a first signal, means for performing a baseline factory measurement of light, means for performing an in-situ measurement, means for periodically performing an automatic self-calibration test, means for calibrating, means for determining.
Conclusion 
16.	Claims 11-23 have been cancelled.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
October 23, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877